Citation Nr: 0513422	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for loss of balance.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1978.

This case came to the Board of Veterans' Appeals (Board) from 
an April 2000 RO decision that denied service connection for 
bilateral hearing loss and for loss of balance.  The veteran 
filed a notice of disagreement with this decision in March 
2001, and the RO issued statement of the case (SOC) in March 
2003.  In April 2003, he timely perfected his appeal of these 
issues.

During the course of this appeal, the veteran filed a claim 
seeking service connection for tinnitus.  The RO denied this 
claim in a September 2003 decision, and in October 2003, the 
veteran filed a notice of disagreement.  The RO issued an SOC 
in February 2004, and in May 2004, the veteran perfected his 
appeal.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss began many 
years after service and was not caused by any incident of 
service.

2.  The veteran is not currently diagnosed with a condition 
manifested by loss of balance, and any such condition that 
may exist began many years after service and was not caused 
by any incident of service.

3.  The veteran is not currently diagnosed with tinnitus, and 
any current tinnitus condition that may exist began many 
years after service and was not caused by any incident of 
service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Claimed loss of balance was not incurred or aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  Claimed tinnitus was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  

Initially, the Board notes that the veteran's complete 
service medical records are not on file despite extensive 
efforts on the part of the RO.  Consequently, in reaching 
this decision, the Board acknowledges, and accepts, the 
heightened obligation to provide an explanation of the 
reasons or bases for its findings and to consider the benefit 
of the doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes, 
however, that the record contains numerous records relating 
to the veteran's service in the Army reserves, including 
physical examinations performed in 1980, 1983, 1986, 1991 and 
1996.

The veteran is seeking entitlement to service for bilateral 
hearing loss, loss of balance, and tinnitus.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

A review of his report of separation, Form DD 214, revealed 
that he served in the Army from December 1974 to December 
1978.  His inservice specialty was listed as an armor 
crewman.  No combat or overseas service was indicated.  Thus, 
the provisions of 38 U.S.C.A. § 1154 are not applicable to 
his claims. 

The veteran's enlistment examination, performed in December 
1974, noted essentially normal findings throughout.  Thus, he 
is entitlement to the presumption of soundness for each of 
the claims addressed herein.  38 U.S.C.A. §§ 1111, 1137. 

Bilateral Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Given the veteran's inservice specialty as an armor crewman, 
the Board has no doubt that on occasion he was exposed to 
loud noise while in the service. Nevertheless, the Board 
concludes, based on a review of the entire record, that the 
veteran's current bilateral hearing loss began many years 
after service and was not caused by any incident of service.

As noted above, the veteran served on active duty from 
December 1974 to December 1978.  Subsequent audiological 
examinations performed in February 1980, February 1983, and 
December 1986, did not reveal findings of impaired hearing in 
either ear. See 38 C.F.R. § 3.385.  Medical histories, 
completed in February 1980, February 1983, and December 1986, 
noted that the veteran had no problems with hearing loss.

Subsequent audiological examinations, performed in February 
1991 and in January 1996 showed findings consistent with 
right ear hearing loss, and the January 1996 examination 
report noted a diagnosis of high frequency hearing loss, 
right side.

In support of his claim, the RO has obtained a VA 
audiological examination, dated in March 1999, which 
concluded with a right ear diagnosis of hearing within normal 
limits to 2000Hz with a moderate sensorineural hearing loss 
at higher frequencies; and a left ear diagnosis of hearing 
within normal limits to 3000Hz with a mild sensorineural 
hearing loss at higher frequencies.  

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
diagnose himself with hearing loss and then associate this 
condition with his active duty service.     

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss began years after 
his active duty and was not caused by any incident of 
service.  As noted above, the medical evidence of record does 
not reveal findings of right ear hearing loss until 1991, 
twelve years after the veteran's discharge from the service.  
Moreover, audiological findings documenting left ear hearing 
loss are not show until many years later in 1999.

As the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Loss of Balance and Tinnitus

Although requested by the RO, the veteran has failed to 
identify any post service treatment for loss of balance or 
tinnitus.  Moreover, the Board notes that physical 
examinations performed in February 1980, February 1983, 
December 1986, February 1991, January 1996, and March 1999 
are all silent as any complaints relating to either of these 
conditions.  Thus, the Board finds that the veteran does not 
current have tinnitus or a condition manifested by a loss of 
balance.  Service connection may only be established if there 
is a current disability. Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The Board further notes that the first subjective complaint 
of either tinnitus or loss of balance was the veteran's claim 
for service connection filed in April 1999, over twenty years 
after his discharge from service.  Thus, any current tinnitus 
or condition manifested by a loss of balance that may exist 
began many years after service and was not caused by any 
incident of service.

As a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letters sent to the veteran in April 
2001 and July 2003.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition to the 
explicit VCAA notice letters, by virtue of the rating 
decisions on appeal, and the statements of the case (SOC) 
issued herein, he was provided with specific information as 
to why these claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the February 2004 
supplemental SOC.  

With respect to element (4), the Board notes that the VCAA 
notice letters that were provided to the veteran did not 
specifically contain the "fourth element" (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim.  When considering the April 2001 and July 2003 
VCAA letters, and the March 2003 and February 2004 statements 
of the case, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran is not currently claiming that VA has 
failed to comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was initially adjudicated in early 2000.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  The Board also notes that the veteran has 
been scheduled for and obtained a medical examination as 
required by 38 C.F.R. § 3.159(c)(4)(i).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claim herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claims herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for loss of balance is 
denied.

Entitlement to service connection for tinnitus is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


